DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the Terminal Disclaimer filed 05/19/2021.
In light of the Applicant’s filing and the USPTO approval of the Terminal Disclaimer on 05/19/2021, previous Double Patenting rejection with respect to claims 1-20 have been withdrawn.
Claims 1-20 are pending with claims 1, 12, and 17 as independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art used in the final rejection, dated 03/19/2021, and other cited references that may be relevant to the claimed invention, listed in the 892 Form, do not teach or suggest the combination of this limitation, “program instructions to download a script associated with the objects and to apply the script to the objects, after the objects have been loaded into the layers of the object model, wherein the script confirms that the objects are located in the respective layers they are loaded into;”, with other limitations in independent claims 1, 12, or 17. Thus, claims 1, 12, and 17 are allowed. As a result, dependent claims 2-11 and 13-16 and 18-20 are allowed at least based on their dependency on independent claims 1, 12, and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        05/24/2021
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178